         Case 1:18-cv-10225-MLW Document 203 Filed 01/04/19 Page 1 of 2



                         UNITED STATES       DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


LILIAN    PAHOLA CALDERON JIMENEZ
AND LUIS GORDILLO,        ET AL.,
individually and on behalf of all
others similarly situated,

     Petitioner-Plaintiffs,

             V .                                      C.A.    No.   18-10225-MLW


KIRSTJEN M.        NIELSEN,    ET AL.,

     Respondent-Defendants.



                                          ORDER


     WOLF,     D.J.                                                  January 4, 2019

     It is hereby ORDERED that;

     1.      The      petitioners'        Motion   for    Clarification     of     this
Court's April 13, 2018 Order (Docket No. 37) is MOOT.
     2.       The petitioners' Assented to Motion for Leave to File
Excess Pages (Docket No. 48) is MOOT.

     3.       The petitioners'           Assented to Motion to Seal their
Supplemental          Memorandum     in     Support      of   their    Motions      for
Preliminary Injunctive Relief and Class Certification and their
Exhibits associated with the August 1, 2018 Declaration of Stephen
N. Provazza (Docket No. 126) ("Petitioners' Motion to Seal ) is
ALLOWED.
          Case 1:18-cv-10225-MLW Document 203 Filed 01/04/19 Page 2 of 2



         4.     The petitioners shall file       redacted versions of the

material referenced in petitioners'             Motion to Seal      {Docket No.

126) .

         5,     The respondents' Assented to Motion to File Under Seal

their         Supplemental    Memorandum   in   Further   Support     of   their
Opposition to Petitioners' Motions for Preliminary Injunctive
Relief and Class Certification and accompanying exhibits (Docket

No.   133)      is ALLOWED.




                                            UNITED STATES DISTRICT JUDGE
